DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made in the receipt of the amendment filed July 22, 2021.  The amendment has been approved for entry.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher A. Holshouser on July 27, 2021.
The application has been amended as follows: 

Claim 6.	The method according to 
	wherein the anti-entanglement stirrup of a respective spring assembly extends so far into the inner space of the coil spring formed by the spring windings that the outwardly projecting stirrup ends abut the first winding of the coil spring, or 
that the stirrup junction is arranged radially inside the last winding or one of the last windings of the coil spring.
Allowable Subject Matter
Claims 2-6, 10, 14, 15, 19, 20, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regards to claim 14, the prior art of record fails to anticipate or render obvious a method for introducing an anti-entanglement plastic pin into an inner space of a coil spring comprising actuating the front captive end by inserting an actuating pin through the longitudinal opening of the pin body, and terminating the actuation of the front captive end by pulling the actuating pin out of the longitudinal opening of the pin body.  With regards to claim 23, the prior art of record fails to anticipate or render obvious a method for removing an anti-entanglement stirrup from an inner space of a coil spring comprising the step of removing the anti-entanglement stirrup from the inner space of the coil spring includes removing the anti-entanglement stirrup from the inner space of the coil spring by dropping the coil spring due to its gravity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TJW
July 27, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657